Citation Nr: 1714489	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  14-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right hip bursitis, impairment of the thigh.

2.  Entitlement to an initial rating in excess of 10 percent for right hip bursitis.

3.  Entitlement to an initial rating in excess of 10 percent for left thumb and index finger degenerative joint disease.

4.  Entitlement to an initial compensable rating for left little finger degenerative joint disease.

5.  Entitlement to an initial rating in excess of 10 percent for left ankle chronic sprain.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2012, August 2012, and April 2014 rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is currently under the jurisdiction of the RO in Manila, the Republic of the Philippines.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In January 2016, the Veteran attended a Board hearing before the undersigned.  A transcript of the proceeding is of record.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction and which have been certified to the Board.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of entitlement to increased ratings for right hip bursitis impairment of the thigh, right hip bursitis, left thumb and index finger degenerative joint disease, left ankle chronic sprain, and left little finger degenerative joint disease will be addressed in this decision.  The issues of entitlement to increased ratings for a right ankle disability, a low back disability, a right knee disability, a left knee disability, and bilateral hearing loss will be addressed in a separate decision.

In an August 2016 statement of the case, the RO denied entitlement to service connection for right and left shoulder impingement and a left hip condition.  The Veteran submitted a Form 9 substantive appeal of these issues in October 2016, stating that he would like to talk with someone at the Manila RO.  On March 21, 2017, the Veteran had an Informal Conference at the RO and was informed that the record pertaining to these issues would be kept open for 60 days to afford the Veteran the opportunity to obtain a private medical opinion.  As the record for these issues remains pending, and they have not yet been certified by the Board, these issues will be addressed by the Board at a later date.

The Board notes that while the Veteran has asserted that the service-connected disabilities on appeal required him to stop working, in a January 2016 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU), effective November 4, 2011, the date he most recently indicated he had stopped working.  The Veteran has not submitted any disagreement with the effective date assigned, and therefore this issue is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to increased ratings for right hip bursitis and right hip bursitis, impairment of the thigh are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's left thumb degenerative joint disease has not manifested by a gap of one inch or more between the thumb pad and the fingers, and does not have ankylosis.  It has been shown to manifest with pain which results in functional loss.

2.  The Veteran's left index finger degenerative joint disease has not manifested with a gap of one inch of more between the fingertip and the proximal transverse crease of the palm, and does not have ankylosis.  It has been shown to manifest with pain which results in functional loss.

3.  The Veteran's left little finger degenerative joint disease has not manifested by ankylosis, the functional equivalent of amputation, or interference with other digits or the overall function of the hand.

4.  The Veteran's left ankle chronic sprain manifests by marked limitation of motion, but does not have ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for left thumb degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5228 (2016).

2.  The criteria for an initial, separate 10 rating, but no higher, for left index finger degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5229 (2016).

3.  The criteria for an initial compensable rating for left little finger degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2016).

4.  The criteria for an initial rating of 20 percent, but no higher, for left ankle chronic sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5003, 5270, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2010, September 2010, January 2011, November 2011, and February 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sander, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that the VA examination reports of record are adequate to decide the issues adjudicated herein.  See 38 C.F.R. § 3.159(c).  The VA examinations pertaining to the ankle included notations that there was pain on weight bearing and extensive examinations have been made of the opposite joint.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, the Board notes that the Veteran's left ankle disability is now being assigned the maximum rating available based on limitation of motion; any higher rating would require medical evidence of ankylosis, and thus the requirements laid out under Correia do not apply.  See id.  Regarding the left thumb, index finger, and little finger, these are not weight-bearing joints, and adequate examination of their opposite joints have been performed.  While the VA examinations have not included both active and passive ranges of motion, there is no evidence indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of a higher rating, nor has the Veteran alleged any difference in his passive range of motion from the recorded active range of motion.  Furthermore, the index finger and little finger are both now assigned the maximum rating based on limitation of motion, and any higher rating would require ankylosis or amputation.  The Board finds that remanding the issue pertaining to the left thumb for further examination to evaluation its passive range of motion would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); cf.  Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening [a] claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.")

During the January 2016 Board hearing, the undersigned explained the issues and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2016) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The AOJ has provided adequate assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant and his representative have not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues decided herein, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Id.  Therefore, the Board has decided upon the merits of the claims addressed below.  

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's finger and thumb disabilities have been rated under Diagnostic Codes 5010, for traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271.  Diagnostic Code 5010 evaluates arthritis due to trauma, which is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.

Limitation of motion of the thumb is rated under Diagnostic Code 5228.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  A 10 percent rating is assigned when there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers.  Id.  Limitation of motion in the index or long finger is rated under Diagnostic Code 5229.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent rating is assigned when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A gap of less than one inch is noncompensable.  Id.  Limitation of motion in the ring finger or little finger is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

For the second, third, fourth, and fifth digits of the hand, the metacarpophalangeal (MCP) joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of 0 to 100 degrees, and the distal interphalangeal joint (DIP) has a range of 0 to 70 or 80 degrees.  38 C.F.R. § 4.71a, Evaluation of Ankylosis of Limitation of Motion of Single or Multiple Digits of the Hand, (1) (2016).

The Veteran's left ankle disability is rated under Diagnostic Code 5271, for limitation of motion of the ankle.  Limited motion of the ankle is assigned a 10 percent rating when the limitation is moderate, and a 20 percent rating when it is marked.  Ankle ankylosis in plantar flexion of less than 30 degrees is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ratings of 30 and 40 percent are available when there is ankylosis of the ankle in plantar flexion greater than 30 degrees, in dorsiflexion between 0 and 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Separate rating criteria are available for astragalectomy, os calcis, malunion or the astragalus, and ankylosis of the subastragalar or tarsal joint, but as the Veteran has not at any time been shown to have these disorders, nor do they allow for a rating higher than the 20 percent now assigned, these rating criteria will not be considered at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2016).

Words such as "slight," "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Left Thumb and Finger Disabilities

The Veteran submitted a claim of entitlement to service connection for fingers on his left hand in September 2010.  He has written that he lost strength in his hand, that it hurts to close his hand, and that he has swelling and is unable to open jars.  In April 2016, the Veteran wrote that he has pain in his little finger every day.  The Veteran testified in January 2016 that he has decreased strength in his hands and has trouble holding objects, like a cup of coffee, or opening jars.  He stated that he had pain and numbness in his hand and fingers and limited motion in his pinky.

In an August 2012 rating decision, entitlement to service connection for left thumb and index finger degenerative joint disease was granted and assigned a 10 percent rating, and service connection for left little finger degenerative joint disease was granted and assigned a noncompensable (0 percent) rating, both effective January 14, 2010.

The Veteran's VA treatment records note that in January 2015, he had limitation of grasping in both hands, more on the left than the right.

At a March 2012 VA examination, the Veteran reported a crush injury to his left hand in the 1980s.  He did not report any flare ups.  There was evidence of limitation of motion or painful motion in the left thumb, index finger, and little finger.  The gap between the thumb pad and fingers was less than 1 inch, with no objective evidence of painful motion.  There was a gap between the fingertip and proximal transverse crease of the palm of less than 1 inch for the index finger and the little finger, with no objective evidence of painful motion.  There was no limitation of extension or evidence of painful motion of the index finger.  The Veteran was able to perform 3 repetitive motions with no further limitation of motion.  The examiner noted that the Veteran had painful and weakened movement in the thumb, index finger, and little finger, as well as occasional locking and popping.  Strength was decreased, but there was no ankylosis.  The functional impact caused difficulty opening containers.  A June 2012 addendum clarified that the Veteran's left hand diagnoses were prior abrasions and contusions of the left hand and degenerative joint disease of the left hand.

The Veteran next attended a VA examination in February 2014.  The Veteran reported having loss of strength and pain when closing his hand and being unable to bend his fingers since 1986.  He was noted to be right hand dominant.  The Veteran also reported flare ups that were painful and made him unable to make a fist and made grasping objects more difficult.  Range of motion testing showed a gap of less than 1 inch between the thumb pad and the fingers and the index finger and the proximal transverse crease of the palm, with painful motion beginning at a gap of less than 1 inch for all digits.  There was no limitation of extension or painful motion.  Range of motion testing on the opposite joint was also performed and also showed limitation of motion in thumb and index finger.  After repetitive motion testing, there was additional limitation of motion for the left thumb, index finger, and long finger, but the gap between the digits and the thumb pad or palm remained at less than 1 inch, and there was no limitation of extension for the index finger or long finger.  Range of motion was noted to be affected by pain, weakened movement, and excess fatigability.  There was pain on palpation and decreased muscle strength, but no ankylosis.  During flare ups, the degree of loss of motion was a gap of less than .5 inches between the thumb and fingers touching the palm.  The functional impact included pain and restriction of movement which made it difficult for the Veteran to perform any kind of job.

At an August 2015 VA examination, the Veteran reported that his hands hurt all the time and that flare ups were caused by overuse and caused additional pain.  The examiner noted that functional loss, including due to repeated use over time, caused limitations in doing constant and repetitive gripping activities.  Range of motion testing found no gap between the pad of the thumb and the fingers or between the fingers and proximal transverse crease of the hand.  Flexion and extension of the little finger was normal, and flexion of the index finger was reduced to 85 degrees at the MCP joint.  The right hand and fingers were also tested.  The Veteran was noted to have pain on finger flexion, pain on use, and localized tenderness or pain with palpation.  He was able to perform repetitive use testing with no further loss of range of motion.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during a flare up.  The effect on range of motion with repetitive use over time was a reduction of flexion in the MCP joint of the index finger to 80 degrees and reduction in the thumb flexion.  During a flare up, there was predicted reduction in the flexion of the index finger MCP joint to 75 degrees and the PIP joint to 0 degrees, and in the MCP flexion of the thumb.  There was no predicted gap between the fingers and the transverse crease of the hand or the thumb and the fingers.  X-rays of the hands were normal, with joint spaces maintained and visualized osseous structures of both hands intact.  The examiner diagnosed the Veteran with degenerative joint disease of the left thumb and index finger and carpal tunnel syndrome.

At a May 2016 VA examination, the Veteran reported that he had trouble grabbing objects for long periods and pain in his left hand.  He reported having decreased grip strength.  Range of motion testing in the left hand found index finger flexion limited to 85 degrees in the MCP joint and normal range of motion in the little finger.  There was no gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  Range of motion testing of the right hand was also conducted.  Pain was noted on examination, but did not result in functional loss.  There was pain with finger flexion, but no localized tenderness or pain on palpation.  There was no additional functional loss of motion after three repetitions, and the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time or during a flare up, which caused an additional loss of 5 degrees of range of motion after repetitive use and 10 degrees during a flare up in the flexion for MCP of the thumb and small finger, and no additional loss in the index finger.  There was no additional loss in the gap of the thumb with fingers or the fingers with transverse crease.  There was no ankylosis, and imaging studies showed no abnormal findings.  The functional impact included decreased grip strength when performing strenuous physical activities, such as opening jar caps or using a screwdriver.  The Veteran acknowledged still being able to drive and having no problems dressing, undressing, or performing other nonstrenuous activities.

After reviewing all of the evidence, the Board finds that no higher rating than 10 percent can be assigned for the Veteran's left thumb or finger disabilities based on the limitation of motion criteria alone under Diagnostic Codes 5228, 5229, or 5230.  At no time has the Veteran ever been found to have a gap of one inch or more between the thumb pad and the fingers or the index fingertip and the proximal transverse crease of the palm, even when pain, repetitive motion on use, and flare ups were taken into consideration.  All of the VA examiners found either no gap or a gap of less than 1 inch, and thus a compensable rating under Diagnostic Codes 5228 or 5229 cannot be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5228-5229.  Diagnostic Code 5230, which applies to the little finger, does not allow for any compensable rating regardless of the extent of the limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  There is also no evidence that the Veteran has had ankylosis in any of his digits at any time during the appeal period.

Under Diagnostic Code 5010, the Board is also unable to assign a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Veteran has been diagnosed with degenerative joint disease (arthritis) of the index finger, little finger, and thumb, but a 10 percent rating, and no higher, is allowed for a group of minor joints affected by limitation of motion.  Id.; see also 38 C.F.R. § 4.45(f). 

The Board does, however, find that separate ratings of 10 percent for both the left thumb and index finger can be assigned when 38 C.F.R. § 4.59 is applied to the diagnostic codes for limitation of motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, the minimum compensable rating for both thumb limitation of motion and for index finger limitation of motion is 10 percent.  The Board therefore grants initial, separate ratings of 10 percent for the left thumb and 10 percent for the left index finger.  38 C.F.R. § 4.59.  This now satisfies the minimum compensable rating for each finger, but does not indicate that pain, alone, must be the basis for any higher rating than 10 percent.   See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40) (Pain, by itself, does not constitute functional loss, but, rather, there must be actual limitation of motion that is caused by pain.).

The Board does not, however, find that 38 C.F.R. § 4.59 provides a basis for a compensable rating for the little finger, as 0 percent is already the maximum available rating for any limitation of motion in the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  The Board notes that even total loss of any range of motion in the little finger due to ankylosis would not allow for a compensable rating.  Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the ring or little finger is to be rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2016).  A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2016).  There is absolutely no evidence of record indicating that the Veteran has impairment anywhere near the level that would be considered equivalent of an amputation or that the finger causes interference in the other digits or the function of the hand such that evaluation under any other diagnostic code would be warranted.  See id., Note.

The Board considered the Veteran's lay statements regarding the functional impact of his service-connected thumb and finger disabilities.  The Veteran is competent to report his own observations with regard to the severity of his thumb and finger impairment, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that he has pain in his fingers and that it makes it difficult to open jars or grip things for long periods of time.  These statements are credible and consistent with the ratings assigned.  The occurrence of pain or increased difficulty while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Based on the foregoing, the Board finds that a 10 percent rating, but no higher, for left thumb degenerative joint disease and a 10 percent rating, but no higher, for left index finger degenerative joint disease are warranted.  A compensable rating for a left little finger disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of any higher ratings, it is not applicable.  See 38 U.S.C.A. § 5107(b).

Left Ankle Disability

The Veteran was granted entitlement to service connection for a left ankle chronic sprain, evaluated as 10 percent disabling, effective February 16, 2009, in an April 2012 rating decision. 

The Veteran has submitted statements describing experiencing pain in his left ankle.  In January 2016, he testified that he walks with a limp and has to put excess pressure on his left ankle due to his right ankle disability.

The Veteran's VA treatment records show that in March 2011, he had no dorsiflexion of either ankle, with good subtalar joint motion.

At a March 2012 VA examination, the Veteran reported chronic gait and stance alteration and flare ups that were unpredictable, lasted days, and caused limitation of walking.  Range of motion testing found left ankle extension to 0 degrees, with painful motion at 0 degrees, and flexion to 45 degrees, with painful motion at 45 degrees.  There was no change in range of motion after repetitive use testing.  The examiner noted that the Veteran favored his right ankle, causing increased weight on the left ankle with increased pain, and that there was disturbance of locomotion and interference with sitting, standing, and weight-bearing.  There was tenderness or pain on palpation, and no laxity or ankylosis.

The Veteran also attended a VA examination in February 2014.  The Veteran reported that his left ankle was painful and that it hurt to walk.  He reported flare ups that caused painful walking.  Range of motion testing found left ankle flexion to 20 degrees, with painful motion at 20 degrees, and extension to 10 degrees, with no evidence of painful motion.  The Veteran was unable to perform repetitive use testing because painful movement prevented repetitive motion.  There was decreased strength but no laxity or ankylosis.  The Veteran used a cane to balance on uneven ground.  The disability impacted the Veteran's ability to walk or stand for any length of time.  The degree of range of motion lost during flare ups was approximately 30 degrees of dorsiflexion (extension) and 10 degrees of plantar flexion.

The Veteran also attended a VA examination in February 2014.  The Veteran reported that flare ups caused painful walking.  Range of motion testing found right ankle flexion to 40 degrees, with painful motion at 40 degrees, and extension to 10 degrees, with painful motion at 10 degrees.  After repetitive motion, flexion was to 10 degrees and extension to 10 degrees.  There was decreased strength but no laxity or ankylosis.  The Veteran used a cane and brace to stabilize the ankle.  The disability impacted the Veteran's ability to walk or stand for any length of time.  The degree of range of motion lost during flare ups was approximately 10 degrees lost on dorsiflexion (extension) and 30 degrees lost from plantar flexion.

At an August 2015 VA examination, the Veteran reported having limitations on prolonged walking and standing.  Range of motion testing of the left ankle found dorsiflexion of 0 to 15 degrees and plantar flexion of 0 to 45 degrees.  The examiner noted that this loss of range of motion caused limitations on prolonged walking and that pain caused this functional loss.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation.  After repetitive use, there was no additional loss of function, and the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare ups.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time or during a flare up.  The opposite joint was also tested.  The left ankle had no reduction in muscle strength, atrophy, or instability.  

After reviewing all of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that a 20 percent rating, but no higher, for the Veteran's left ankle chronic sprain is warranted.  Limited motion of the ankle is assigned a 10 percent rating for moderate limitation, and a 20 percent rating for marked limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran's VA treatment records show that in March 2011 he had no dorsiflexion in the ankle, and his VA examinations show that he has consistently been found to have pain in the left ankle which affects his range of motion and ability to walk for extended distances.  At the February 2014 VA examination, the examiner found flexion of 40 degrees, which would be reduced a further 30 degrees during a flare up, and extension to 10 degrees, which would be reduced a further 10 degrees during a flare up.  This would result in the Veteran having no extension and very minimal flexion during a flare up, which the Board accepts would constitute a "marked" limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

A rating higher than 20 percent, however, cannot be assigned.  The Veteran has significant limitation of motion in his right ankle, but he has not, at any time, been found to have ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  At all of the VA examinations, the Veteran has had at least some motion in his left ankle, which would clearly indicate that the left ankle is not "frozen" and that ankylosis is not present.  None of the Veteran's VA or private treatment records reflects ankylosis in the left ankle.

The Board has also considered 38 C.F.R. § 4.59 regarding the Veteran's painful motion.  In this case, however, the Veteran has already been assigned the maximum rating for the left ankle based on limitation of motion, and pain alone does not allow for a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  Additionally, as the Veteran has already been assigned a compensable rating based on limitation of motion for the left ankle, no higher rating can be assigned under Diagnostic Code 5003 alone, due to painful motion in an arthritic joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board considered the Veteran's lay statements regarding the functional impact of his service-connected left ankle disability.  See Jandreau, 492 F.3d at 1376-77.  The Veteran has stated that he has trouble walking, standing, using stairs, and performing any kind of physical activity because of pain and weakness in his ankle.  These statements are credible and consistent with the rating assigned, but, as was discussed above, the occurrence of pain and weakness while performing such activities is the expected, practical effect of the symptoms of pain and limited range of motion which have been clinically observed and are compensated by the rating criteria applied.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record, and are outweighed by the examination findings of trained health care professionals.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for a left ankle disability.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine, however, the preponderance of the evidence is against assignment of a rating higher than 20 percent.  See 38 U.S.C.A. § 5107(b).

Extraschedular Evaluation

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  Based on the above discussions, the symptoms associated with the Veteran's left ankle, left thumb, left index finger, and left middle finger, which include pain, limitation of motion, fatigability, difficulty walking and standing for long periods, stiffness, weakness of grip, and flare ups, are all symptoms which have been adequately contemplated by the rating criteria.  These symptoms are primarily symptoms of decreased range of motion and the types of functional impairment as considered in Deluca, such as functional loss due to pain, and are not found to be impairment beyond that which is already contemplated by the rating criteria.  The Board acknowledges the Veteran's assertions that his pain and restricted mobility make his daily life activities far more challenging.  The Veteran has reported that ankle pain makes all activities of daily living more painful and difficult; despite the pain incurred by these activities, however, the evidence indicates that the Veteran continues to be able to drive independently and to care for himself adequately.  The Board sympathizes with the Veteran, but does not find that these constitute functional impairments beyond what could be reasonably expected with the pain caused by these disorders, which have been assigned ratings intended to recognize the significant impairment they cause.  The evidence does not show frequent hospitalization or other symptoms outside of the norm for these disabilities or which are not specifically listed in the rating criteria.  

The Veteran has asserted that he had to retire early in part due to ankle pain.  Interference with employment is a factor to be considered, but does not, by itself, demonstrate that an "exceptional or unusual disability picture" exists.  See id.  The purpose of the rating criteria is primarily to compensate for "impairment in earning capacity" caused by the service-connected disabilities, and in this case, the disability evaluations that the Veteran has been assigned, and his current combined total disability rating, are reflective of the impairment that the Veteran alleges.  See 38 C.F.R. § 4.1.  Furthermore, the Veteran has been granted entitlement to a TDIU as of the date that he last reported that he stopped working.  The Board therefore does not find that the Veteran's disabilities interfered with his employment to an extent that is beyond the regular, schedular standards.

There is also no current allegation by the Veteran indicating any additional functional impairment caused by the collective impact of the service-connected disabilities which has not already been considered.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration that the rating schedule be inadequate has not been met, and the assigned schedular rating is adequate.  The Board finds that referral for the assignment of extraschedular disability ratings is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for left thumb degenerative joint disease is denied.

Entitlement to a separate, initial rating of 10 percent, but no higher, for left index finger degenerative joint disease is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an initial compensable rating for left little finger degenerative joint disease is denied.

Entitlement to an initial rating of 20 percent, but no higher, for left ankle chronic sprain is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Right Thigh and Hip Disabilities

The Veteran submitted a claim of entitlement to service connection for a right thigh and hip disability in September 2010.  The Veteran testified in January 2016 that he has constant pain and a limp in his leg, and that he requires pain medication all day long.  He stated that he has trouble sleeping due to pain and that he has a bump on his leg from where he was injured in service.  He stated that he does water aerobics, but is unable to do hard labor, and that his leg sometimes goes numb. 

In an August 2012 rating decision, the Veteran was granted entitlement to service connection for right hip bursitis and assigned a 10 percent rating, effective September 14, 2010.  In an April 2014 rating decision, the Veteran was also assigned a separate 20 percent rating for right hip bursitis impairment of the thigh, effective September 14, 2010.

The Veteran's VA treatment records show that in December 2010, he reported having pain in his right upper leg and thigh.  March 2011 X-rays of the right hip were essentially negative.

At a March 2012 VA examination, the Veteran was diagnosed with upper leg contusion.  He reported having activity-related flare ups which lasted days and restricted physical activity.  Range of motion testing of the right hip found flexion to 80 degrees, with painful motion at 75 degrees, and extension to 5 degrees, with painful motion at 5 degrees.  Abduction was not lost beyond 10 degrees, and was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform range of motion testing without further restriction in range of motion.  He was noted to have pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  There was no ankylosis.  The functional impact of the disorder caused limitations in standing, walking, and bending.

At a February 2012 VA examination, the Veteran reported having painful flare ups of the hip.  Range of motion testing found right hip flexion to 120 degrees and extension to 0 degrees, with no objective evidence of painful motion.  Abduction was lost beyond 10 degrees and limited such that the Veteran could not cross his legs, and rotation was limited such that the Veteran could not toe-out more than 15 degrees.  After repetitive motion, right hip flexion was limited to 80 degrees, and the other results were unchanged.  The degree of range of motion lost during pain on use or flare ups was approximately 0 degrees of extension and 8 degrees of flexion.  Opposite joint range of motion testing was also performed.  There was right hip localized tenderness or pain to palpation and decreased muscle strength, but no ankylosis, no malunion or nonunion or the femur, and no flail hip joint or leg length discrepancy.  The disability affected the Veteran's ability to stand or walk for any prolonged periods of time.  X-rays did not show any fracture, arthritis, or abnormality.

In February 2014, the Veteran reported flare ups which were painful.  Range of motion testing revealed right hip flexion to 120 degrees, with no objective evidence of painful motion, right hip extension to 0 degrees, with no objective evidence of painful motion, abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross his legs, and rotation limited such that the Veteran could not toe-out more than 15 degrees.  Range of motion testing was also performed on the opposite joint.  After repetitive motion, flexion was to 80 degrees and extension was to 0 degrees.  The Veteran had pain on palpation or tenderness, and decreased flexion strength.  There was no ankylosis, no malunion/nonunion, no flail joint, and no leg length discrepancy.  The functional impact affected the Veteran's ability to stand or walk for any prolonged period of time.  The examiner noted that the Veteran did have pain, weakness, fatigability and/or incoordination, and that during flare ups the additional degree of loss of motion would be 8 degrees less on flexion and no change in extension.

At the January 2016 Board hearing, the Veteran stated, essentially, that his right hip/thigh disability had worsened in severity.  Additionally, the Veteran has submitted a March 2017 private evaluation of the shoulders and hips which notes that comparison with the October 2016 imaging film showed a mild progression of the degenerative process.  VA is obligated to provide a new examination when the evidence indicates that the service-connected condition has become more severe.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore accepts that a remand is necessary in order to afford the Veteran a new VA examination prior to adjudication of these issues.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records since June 2016.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing the development above, schedule the Veteran for a VA examination to determine the current severity of his service-connected right hip and thigh disabilities.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

Perform all necessary tests to determine the current nature and severity of the Veteran's right hip and thigh disabilities.  In evaluating the Veteran, the examiner should report the complete range of motion findings for each affected joint.  The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should address whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The examiner is asked to specifically test the range of active motion, passive motion, weight-bearing motion, nonweight-bearing motion, and, if possible, range of motion measurements of the opposite joints.  See Correia, 28 Vet. App. 158.  If the examiner is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she should clearly explain why that is so.

3. The AOJ must then review the examination reports, claims file, VBMS file, and Virtual VA file.  If any directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


